                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

    THOMAS ANDREW COON,                          :       Case No. 1:17-CV-125
        Plaintiff,                               :
                                                 :       Judge Timothy S. Black
    vs.                                          :
                                                 :
    PFIZER, INC.                                 :
         Defendant.                              :


                       ORDER DENYING DEFENDANT’S MOTION
                         FOR SUMMARY JUDGMENT (Doc. 12)

          This case is before the Court on the motion of Defendant, Pfizer, Inc. (“Pfizer”)

for summary judgment (Doc. 12) as well as the parties’ responsive memoranda (Docs. 13,

14).

                                   I.      INTRODUCTION

          The background facts in this products liability lawsuit are not in dispute. 1

          Mr. Coon is a 64-year-old resident of Butler County, Ohio. (Doc. 12-2 at ¶ 1).

Mr. Coon has received medical care and treatment from Charles Eger, M.D. for over 20

years and continues to receive medical care from Dr. Eger. (Id. at ¶ 2). Dr. Eger has

followed Mr. Coon for a number of chronic medical conditions, including metabolic

syndrome, diabetes, sleep apnea, hypertension, and hyperlipidemia. (Id. at ¶ 3).




1
  As required by the undersigned’s Standing Order RE Cincinnati Civil Procedures, Pfizer
submitted a statement of proposed undisputed facts in support of its motion for summary
judgment. (Doc. 12-2). Plaintiff “agrees with the Statement of Facts as provided by the
Defendant.” (Doc. 13-1).
        On June 10, 2011, Mr. Coon presented to Dr. Eger for a wellness visit. (Doc. 12-2

at ¶ 4). Due to Mr. Coon’s continuing hyperlipidemia, Dr. Eger prescribed Lipitor 10

mg., once daily. (Id.) Dr. Eger told Mr. Coon that if he experienced “symptoms of

myalgias or muscle aching” he should “stop” taking Lipitor. (Id. at ¶ 5). Mr. Coon relied

solely on Dr. Eger’s experience and medical judgment in deciding to take Lipitor. (Id. at

¶ 6).

        Mr. Coon’s cholesterol levels decreased on Lipitor and atorvastatin, its generic

counterpart, which Mr. Coon began taking in December 2011, and Dr. Eger noted that the

medication was having the desired effect. (Doc. 12-2 at ¶ 7).

        During a wellness exam on July 1, 2013, Dr. Eger discussed with Mr. Coon the

results of recent blood laboratory testing. (Doc. 12-2 at ¶ 8). While Mr. Coon’s lipid

levels were still well-controlled, his laboratory results indicated abnormal liver function,

and, for this reason, Dr. Eger instructed Mr. Coon to discontinue atorvastatin. (Id. at ¶ 9).

Mr. Coon did not take Lipitor or atorvastatin again. (Id. at ¶ 10).

        On May 6, 2015, Mr. Coon was seen by Dr. Eger for complaints of progressive

quadriceps and shoulder weakness with exertion. (Doc. 12-2 at ¶ 11). Dr. Eger

diagnosed Mr. Coon with proximal muscle weakness and referred him to a

rheumatologist, a specialist in musculoskeletal and immune conditions. (Id. at ¶ 12). On

May 18, 2015, Mr. Coon was seen by rheumatologist John Brian Houk, M.D., who

diagnosed Mr. Coon with myopathy and referred him for a muscle biopsy. (Id. at ¶ 13).

Based on the pathological results from the muscle biopsy, Mr. Coon was diagnosed with

necrotizing myopathy. (Id. at ¶ 14).

                                              2
          Dr. Eger testified that he discussed the risk of myopathy (but not necrotizing

myopathy) with Mr. Coon when he first prescribed Lipitor for him in June 2011. (Doc.

12-2 at ¶ 15). Dr. Eger testified that, although the current Lipitor label includes an

updated warning about necrotizing myopathy, he does not warn his patients about the risk

of this specific injury. (Id. at ¶ 16). During his deposition, Dr. Eger stated that he does

not think his approach with Mr. Coon would have been different had Lipitor contained its

current warning about necrotizing myopathy:

                 Q. And so if this language had been in the label at the time
                    you prescribed Lipitor to Mr. Coon, would it have
                    changed your decision at that time?

                 A. I think with the rarity—again, I think based on the risk
                    benefit, I think that would not have changed my approach.

(Deposition of Dr. Eger at 113:24-114:5). 2

                                         II.       STANDARD

          A motion for summary judgment should be granted if the evidence submitted to

the Court demonstrates that there is no genuine issue as to any material fact, and that the

movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). See Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247-48 (1986). The moving party has the burden of showing the absence of genuine

disputes over facts which, under the substantive law governing the issue, might affect the

outcome of the action. Celotex, 477 U.S. at 323. All facts and inferences must be




2
    Dr. Eger’s deposition is filed at Doc. 12-4.
                                                    3
construed in a light most favorable to the party opposing the motion. Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       A party opposing a motion for summary judgment “may not rest upon the mere

allegations or denials of his pleading, but . . . must set forth specific facts showing that

there is a genuine issue for trial.” Anderson, 477 U.S. at 248 (1986).

                                     III.   ANALYSIS

       Mr. Coon’s complaint asserts one claim for inadequate product warning. Under

Ohio law, a product is defective due to inadequate warning or instruction when both of

the following apply:

              (a) The manufacturer knew or, in the exercise of reasonable
                  care, should have known about a risk that is associated
                  with the product and that allegedly caused harm for which
                  the claimant seeks to recover compensatory damages;
                  [and]

              (b) The manufacturer failed to provide the warning or
                  instruction that a manufacturer exercising reasonable care
                  would have provided concerning that risk, in light of the
                  likelihood that the product would cause harm of the type
                  for which the claimant seeks to recover compensatory
                  damages and in light of the likely seriousness of that
                  harm.

O.R.C. 2307.76(A)(1)(a)-(b).

       Courts have restated this statutory language as imposing three elements, “each of

which must be satisfied: (1) a duty to warn against reasonably foreseeable risks;

(2) breach of this duty; and (3) an injury that is proximately caused by the breach.”

Monroe v. Novartis Pharms. Corp., 29 F. Supp. 3d 1115, 1125 (S.D. Ohio 2014) (citing



                                              4
Graham v. Am. Cyanamid Co., 350 F.3d 496, 514 (6th Cir. 2003)) (internal quotation

marks omitted).

       Pfizer argues it is entitled to summary judgment because Mr. Coon cannot

establish the third element—proximate causation—as a matter of law. (Doc. 12-1 at 5).

To establish proximate cause, the plaintiff must show that a lack of adequate warnings

contributed to the plaintiff’s ingestion of the drug and that the ingestion of the drug

constitutes a proximate cause of the alleged injury. Seley v. G.D. Searle & Co., 67 Ohio

St. 2d 192, 423 N.E.2d 831, 838 (1981). Where an inadequate warning is established, “a

rebuttable presumption arises that the failure to adequately warn was a proximate cause

of the plaintiff’s ingestion of the drug. Id.

       However, that presumption is rebutted—and proximate cause does not exist—if

the evidence shows that an adequate warning would have made no difference in the

physician’s decision as to whether to proscribe a drug or monitor the patient thereafter.

See Miller v. Alza Corp., 759 F. Supp. 2d 929, 936 (S.D. Ohio 2010) (citing Seley, 67

Ohio St. 2d at 201). Thus:

              [W]here the treating physician unequivocally testifies that
              s/he would have prescribed the subject drug despite adequate
              warnings, judgment as a matter of law is appropriate. . . .
              However, where the evidence does not affirmatively establish
              that the prescribing physician “would not have behaved
              differently had he received a different warning[,] a matter of
              credibility may exist that is “better made by the finder of
              fact.”

Miller, 759 F. Supp. 2d at 936.




                                                5
       Here, Pfizer’s motion for summary judgment is premised entirely on the argument

that Mr. Coon cannot establish proximate cause in light of Dr. Eger’s testimony that he

did not “think” a different label “would have changed his approach” in prescribing

Lipitor to Mr. Coon. (Doc. 12-1 at 5-7).

       At this juncture, Pfizer’s argument is not well-taken. Dr. Eger testified that, since

Lipitor updated its label to add necrotizing myopathy, he is more cautious in prescribing

it and monitors patients differently:

              Q. And has adding this language of the immune-mediated
                 necrotizing myopathy, has it changed your prescribing
                 habits?

              A. I think I’m probably a little more cautions about initiating
                  statin therapy, because of just witnessing the disease
                  process.

              Q. And how are you more cautious?

              A. Perhaps giving a little more time for lifestyle therapy, and
                 sometimes I’ll stop therapy in older patients. Say they’re
                 90, and you think they may not have a lot of time left, not
                 to take it from cradle to grave, type therapy, but I think
                 just definitely much more cautious on questioning—the
                 guy today with the wellness exam, asking him specifically
                 in detail about myopathy and probably a little more detail-
                 oriented on the follow up.

              ***
              Q. So, while you may be more cautious, at the end of the day,
                 you still prescribe Lipitor?

              A. Yes.

              Q. And you said that you monitor your patients in a different
                 way since [Mr. Coon] has developed this side effect?



                                             6
              A. I think probably spending a little more time with more-
                  detailed adjectives related to muscle soreness, weakness.

(Dr. Eger Dep. at 109:15-110:6, 111:16-25).

       In light of this testimony, Pfizer is not entitled to summary judgment for two

reasons.

       First, Dr. Eger’s testimony that he monitors his patients differently now allows for

the inference that, had he been adequately warned, he would have changed his

monitoring procedures for Mr. Coon, which may have prevented his injury. See Monroe,

29 F. Supp. 3d at 1126 (denying defendant’s motion for summary judgment even though

the treating physician testified he would still recommend the drug because evidence

indicated the physician had in fact changed his monitoring habits after being adequately

warned).

       Second, the evidence is not unequivocal that Dr. Eger would have prescribed

Lipitor to Mr. Coon even if adequately warned in light of Dr. Eger’s testimony that his

prescribing habits have since changed, and he is now more cautious about initiating statin

therapy. Accordingly, it is a matter of credibility for the jury to determine whether Dr.

Eger, given an adequate warning, would still have prescribed Lipitor to Mr. Coon. See

Monroe, 29 F. Supp. 3d at 1127; see also Williams v. Lederle Laboratories, Div. of

American Cyanamid Co., 591 F. Supp. 381, 387 (S.D. Ohio 1984) (“What Dr. Furlong

might or might not have done involves to some degree his credibility. Thus, we conclude




                                              7
that it is for the jury to determine whether the presence of an adequate warning would

have made no difference in Dr. Furlong’s decision.”). 3

                                      IV. CONCLUSION

        For the foregoing reasons, Pfizer’s motion for summary judgment (Doc. 12) is

DENIED.

        IT IS SO ORDERED.

Date:          2/14/19                                                s/ Timothy S. Black
                                                                  Timothy S. Black
                                                                  United States District Judge




3
  Pfizer argues that Dr. Eger’s new habits would not have affected his prescribing Lipitor to Mr.
Coon because Dr. Eger did try lifestyle therapy first before deciding medication was necessary to
treat his elevated cholesterol. (Doc. 14 at 6). This argument is not availing; it is simply not clear
from the record whether this line of treatment aligns with Dr. Eger’s current, admittedly more
cautious, approach.
                                                 8
